DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.    	Applicant's Claim amendment filed February 13, 2020 are respectfully acknowledged. It is confirmed that amended claims 1 and 20 do not add any new matter to the invention. Claims 1-7, 9-14 and 16-26 are pending for examination.

Response to Arguments
3.    	Applicant's arguments with respect to claims 1-4, 6-14 and 16-26 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	Claim(s) 1, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (US 20180341274 A1) in view of Shroff et al. (US 2017/0262799 A1).

Regarding claims 1, 12 and 20, Donnelly et al. discloses a method, system and non-transitory computer-readable medium for stopping a vehicle (i.e. vehicle 104) to pick up or drop off a passenger (i.e. user 110) at a location (i.e. vehicle service(s) can be offered to users via a software application that can utilize operations computing system 106 to coordinate and/or manage vehicle 104 to provide vehicle services to a user 110) [0076; FIG. 1], the method and system comprising:
maneuvering, by one or more processors, the vehicle towards the location (i.e. vehicle computing system 102 can control the vehicle 104, e.g., via a motion plan 134 implemented by the control system(s) 116 to travel along a first vehicle route 204 to arrive within a vicinity 206 of location 202 associated with user 110) [0082; FIG. 1];
estimating, by the one or more processors, an amount of time the vehicle will need to stop for the at least one passenger to enter or exit the vehicle (i.e. vehicle computing system 102 can determine an estimated time of user arrival indicative of an amount of time needed for the user 110 to interact with the vehicle 104 before the vehicle 104 can begin moving again); 
once the vehicle is a predetermined distance from the location, determining, by the one or more processors, a set of possible places at which it is appropriate to stop the vehicle for the at least one passenger to enter or exit the vehicle (i.e. vehicle 104 can process the sensor data 118 to determine if there are any available parking locations out of the vehicle's travel way that are not currently occupied by other vehicles within the vehicle's surrounding environment) [0090];
for each place of the set of possible places, determining a corresponding threshold amount of time the vehicle can stop without substantially impeding other traffic (i.e. vehicle computing system 102 can determine whether the amount of stopping time is acceptable based on time constraint 750 expressed as a time threshold and/or cost data (e.g., cost functions expressing a cost in relation to stopping time) [0128]; 
for each place of the set of possible places, comparing, by the one or more processors, the estimated amount of time to the corresponding threshold amount of time for that place (i.e. vehicle computing system 102 can compare the estimated time for interaction between the user 110 and the vehicle 104 to time constraint 750) [0128];
identifying, by the one or more processors, a particular one of the set of possible places based on the comparisons (i.e. the time constraint 750 can be determined at least in part from a machine-learned model providing data indicative of a recommended time constraint specific to geographic area 200, wherein the model can be trained based at least in part on data associated with geographic area 200 such that the recommended time constraint is specific for that particular region) [0130]; and
stopping, by the one or more processors, the vehicle at the particular one to allow the passenger to enter or exit the vehicle (i.e. vehicle computing system 102 can also identify object(s) that would not be affected by the vehicle 104 stopping at least partially in the travel way 600) [0107].
	Donnelly et al. does not disclose wherein the threshold amount corresponds to a type of the place.
	However, Shroff et al. discloses that, for a "vehicle stop" case at a "rural" area, the configurable travel time threshold may be 60 seconds, and the configurable distance threshold may be 400 meters. However, for a "vehicle stop" case at an "urban" area, the configurable travel time threshold may be 30 seconds, and the configurable distance threshold may be 50 meters. These thresholds may be customized for different types of geocodes and locations.
	Shroff et al. further discloses that, for example, an apartment in Manhattan (super-urban type) will have different time and distance thresholds associated with its serviceable point cluster/group than a serviceable point for a farm in Nebraska (rural type). Similarly, the time and distance thresholds may be customized to account for the impact of the travel method associated with the delivery [0078].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system and non-transitory computer-readable medium of Donnelly et al. to include the features of Shroff et al. in order to provide highly accurate estimated windows for pick-ups and/or deliveries.

	Regarding claims 2 and 13, Donnelly et al. further discloses wherein the estimating is performed based on whether the at least one passenger will be exiting or entering the vehicle at the location (i.e.
the vehicle computing system 102 can determine an estimated time until the user 110 completes
boarding of the vehicle 102 based at least in part on the location data associated with the user device 110 and the data associated with the user 110) [0127].

	Regarding claims 3 and 14, Donnelly et al. does not disclose wherein the estimating is performed using a minimum amount of time and adding to that minimum amount of time additional time according to a plurality of factors (i.e. the estimated time of user arrival can also factor in additional amounts of time that can impact the object(s) within the surrounding environment of the autonomous vehicle while the autonomous vehicle is stopped, awaiting the user) [0047].

	Regarding claim 4, Donnelly et al. further discloses the method of claim 3, wherein the plurality of factors includes whether the passenger has any packages (i.e. additional amounts of time can be associated with a user loading luggage or other items for transportation within the vehicle) [0047].

	Regarding claim 5, Donnelly et al. further discloses the method of claim 3, wherein the plurality of factors includes whether any packages need to be retrieved from a cargo compartment of the vehicle (i.e. additional amounts of time can be associated with a user receiving delivered item(s) from/placing item(s) within the vehicle) [0047].

	Regarding claim 6, Donnelly et al. does not disclose wherein the plurality of factors includes whether any packages need to be placed in a cargo compartment of the vehicle (i.e. additional amounts of time can be associated with a user loading luggage or other items for transportation within the vehicle) [0047].

	Regarding claim 7, Donnelly et al. further discloses wherein the plurality of factors includes historical information identifying prior amounts of time for the passenger entering or exiting one or more vehicles (i.e. the vehicle computing system 102 can obtain historic data 714 to help determine the estimated time until the user 110 starts interaction with the vehicle 104 (e.g., the estimated time until the user starts boarding the vehicle 104 (ETSB)) [0122].

	Regarding claims 9 and 16, Donnelly et al. further discloses the method and system of claims 3 and 14, wherein the plurality of factors includes whether a child safety seat will be installed (i.e. the additional amounts of time can be determined based at least in part on information provided with a service request (e.g., type of service, destination, number of passengers, child's car seat requested, etc.) [0047].

	Regarding claims 10 and 17, Donnelly et al. further discloses the method and system of claims 3 and 14, wherein the plurality of factors includes historical traffic information (i.e. the traffic constraint can be based at least in part on historic traffic data that indicates the level of traffic previously occurring in that geographic area) [0041].

	Regarding claims 11 and 18, Donnelly et al. further discloses the method and system comprising:
filtering the set of possible places based on the comparisons; and 
determining for each place of the filtered set of possible places a cost value, wherein identifying the particular one of the set of possible places is based on the cost values (i.e. the traffic constraint can include a traffic threshold that is indicative of an acceptable level of traffic (e.g., an acceptable number of objects) that would be impacted by the autonomous vehicle stopping at least partially in the travel way. A traffic level that exceeds the traffic threshold would be considered a high impact on traffic. In some implementations, the traffic constraint can be implemented as cost data (e.g., one or more cost function(s)). For example, the autonomous vehicle's onboard vehicle computing system can include cost data that reflects the cost(s) of stopping vehicle motion, the cost(s) of causing traffic build-up, the cost(s) of illegally stopping in a travel way, etc) [0040].

	Regarding claim 19, Donnelly et al. further discloses the system further comprising the vehicle (i.e. vehicle 104) [0059].

	Regarding claims 21, 23 and 25, Donnelly et al. does not disclose the method, system and non-transitory computer-readable medium of claims 1, 12 and 20, wherein the type of the place includes a parking spot, a no parking zone, a driveway, a shoulder or a lane.
	However, Shroff et al. discloses that a serviceable point, serviceable point addresses, and/or similar words used herein interchangeably may be any identifiable location, such as one or more delivery locations, parking locations, etc. [0053].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system and non-transitory computer-readable medium of Donnelly et al. to include the features of Shroff et al. in order to provide highly accurate estimated windows for pick-ups and/or deliveries.

	Regarding claims 22, 24 and 26, Donnelly et al. further discloses the method, system and non-transitory computer-readable medium of claims 21, 23 and 25, wherein the threshold amount is adjusted based on time of day or current traffic conditions (i.e. the time constraint can be based on historic data (e.g., indicating historic wait times), real-time data (e.g., indicating that the vehicles are already waiting due to another traffic build-up in front of the autonomous vehicle), expectations of individuals in the geographic area, machine-learned model(s), and/or other information) [0046].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664